Citation Nr: 1227492	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  09-44 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for meningioma, status post craniectomy, to include schwannoma of the trigeminal nerve.

2.  Entitlement to service connection for a cervical spine disability, to include degenerative joint disease and degenerative disc disease.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2011, the Veteran presented testimony before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the meningioma or schwannoma of the trigeminal nerve had its onset during service, that it manifested to a compensable degree within one year following service discharge, or is otherwise due to service.

2.  The preponderance of the evidence is against a finding that degenerative joint disease and degenerative disc disease of the cervical spine had their onset in service, that degenerative joint disease manifested to a compensable degree within one year following service discharge, or that they are otherwise due to service. 


CONCLUSIONS OF LAW

1.  Meningioma, status post craniectomy, was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

2.  A cervical spine disability, to include degenerative joint disease and degenerative disc disease, was not incurred in or aggravated by service, nor may arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the issues of entitlement to service connection for, meningioma, status post craniectomy, and a cervical spine disability, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  The Board finds VA's duty to notify has been satisfied.  The Veteran was notified via letters dated in February 2006 and July 2008 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  In the July 2008 letter, he also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in September 2008.  Nothing more was required.  

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO had obtained the service treatment records when the Veteran filed his original claims back in 1994.  In connection with the current claim, VA obtained private medical records.  The Veteran has submitted written statements discussing his contentions.  To date, he has not identified any outstanding evidence.

The Veteran was afforded a VA examination in May 2008 with respect to the cervical spine claim.  The VA examiner had an opportunity to review the claims file and examine the Veteran.  The Board notes that when asked if he had reviewed "Veterans Administration Records," the examiner responded, "No."  In the context of the report, the Board does not find that this meant that the examiner did not review the record.  The Veteran is not receiving treatment from VA.  The medical records from VA in the claims file are VA examination reports.  Regardless, the examiner specifically wrote he had reviewed the claims file and the medical records, which would mean he had reviewed the VA examination reports.  The examiner was asked to provide a medical opinion with a rationale.  He provided both, and the Board finds the medical opinion is adequate.  While the examiner used the word "speculation" in his opinion, the Board does not find that it is a speculative opinion, which opinions tend to be inadequate.  Here, however, the examiner explained why he was unable to link the post service cervical spine disability with the in-service neck complaint, which was based upon medical principles and evidence in the claims file.  Thus, the Board finds that the medical opinion is responsive to the questions asked.

As to the claim for service connection for meningioma, the Board obtained a Veterans Health Administration medical opinion.  The November 2011 opinion addressed the questions asked by the Board and provided a rationale for the opinions, which was based upon medical principles and evidence in the claims file.  The Board then provided the Veteran with a copy of the medical opinion and was given 60 days to respond.  The Veteran provided a response.

VA provided the Veteran a hearing before the undersigned Veterans Law Judge in March 2011.  The Veteran submitted additional evidence at that time and waived initial consideration of that evidence by the agency of original jurisdiction.  See March 2011 VA Form 21-4138, Statement in Support of Claim.  Thus, the Board may review this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2011).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the March 2011 Board hearing, the Veterans Law Judge posed relevant questions, discussed the evidence of record and sought to identify pertinent evidence that was not of record.  In so doing, the Veterans Law Judge informed the Veteran of the issues on appeal, the basis of the prior determinations and the elements of the claims that were lacking.  A review of the record also reveals no assertion by the Veteran that VA or the Veterans Law Judge failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran demonstrated actual knowledge of the elements and evidence necessary to substantiate the claims, as evident in the provided testimony, oral presentation and questions posed, which focused on the evidence and elements necessary to substantiate the claim.  The Veteran has submitted a positive medical opinion as to the meningioma claim, which means he understand the evidence necessary to substantiate the claim.  As such, the Veterans Law Judge complied with the duties set forth in Bryant and that the Board can adjudicate the claims based on the current record.

For the above reasons, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria for Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)(table).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a Veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including arthritis  and brain tumors, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by the Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Meningioma, status post craniectomy

The Veteran alleges that the schwannoma existed as early as 1965, when he had slight double vision and was diagnosed with likely paresis to the right sixth lateral rectus muscle in his right eye.  See May 2006 statement.  The Veteran states that the double vision persisted, which included during his 23+ years in service.  He notes that he had reported this problem of double vision, which was "routinely ignored by the attending physicians."  The Veteran states that he was never referred for further evaluation of this "slowly worsening condition."  The Veteran believes that the schwannoma was present throughout his period of service and that service connection should be awarded for this disability.  

The Veteran was seen in 2001 for complaints of neck pain.  A CT scan of the cervical spine showed a brain lesion, which was confirmed on MRI.  The Veteran underwent a right craniotomy and tumor excision in August 2001.  The final pathology revealed schwannoma of the trigeminal nerve.

At the March 2011 hearing, the Veteran testified as to the finding of the meningioma and the treatment and surgery and residual symptoms he was experiencing as a result of the removal.  

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the grant of service connection for meningioma, status post craniectomy, to include schwannoma of the trigeminal nerve .  The reasons follow.

As stated above, the Veteran believes that the schwannoma of the trigeminal nerve existed prior to service and was aggravated during service, as evidenced by his worsening double vision.  In a July 2008 statement, Dr. Christine Burns wrote the following:

This addendum to a previous summary of [the Veteran]'s care in our office is to specifically address the likelihood that some type of mass lesion was present causing a [six]th nerve palsy with double vision by history since the age of sixteen.  I believe there is validity to his assertion that there is a reasonable possibility that the mass would have been discovered somewhat sooner if his [six]th nerve palsy and double vision had been investigated during his years in the Army.

Thus, this statement tends to support the Veteran's claim.  To clarify the cause of the schwannoma of the trigeminal nerve, the Board sought a medical opinion from a neurosurgeon with the Veterans Health Administration in November 2011.  The Board asked the following question:

Is there a relationship between the schwannoma of the trigeminal nerve and the paresis lateral rectus in the right eye?  Please state yes or no and provide a rationale for the opinion, which is based upon medical principles and evidence in the claims file.  It would be helpful for you to discuss the specific evidence in the record that supports your conclusion.  In addressing your opinion, please discuss the change in the Veteran's visual acuity during service.

That same month, the neurosurgeon responded with the following answer:

As early as the patient's teen years, the patient complained of paresis of the right eye.  In addition, several of the medical records note that the patient was treated surgically by an Op[h]thamologist.  There are no details provided by the patient and no details as to the evaluation and surgical intervention that was provided.  These two pieces of information would be invaluable for better understanding the diagnosis that might be the etiology of the patient's paresis.  In addition, there are several points in the patient's history where evaluation might have led to such a diagnosis and did not, making it less likely that schwannoma was present at the onset of the patient's Military Evaluation.  These are detailed below.

Issue # 1 - Visual Exam:

Please note: I am not an Op[h]thamologist and have no experience or expertise in assessing visual acuity and associated changes.

Per my review of the records and of the patient's personal report of his ongoing complaints - visual exams are documented.  At all intervals, the patient reports that he was in good health and the annual assessments note there was "no significant interval history."  The multiple visual evaluations that were done throughout the years were for screening of glaucoma and associated sequelae and the patient[']s acuity was noted to be stable at numerous intervals.

Issue # 2 - Eagle Syndrome/Radiographs

The patient had a diagnosis of Eagle Syndrome[,] which required surgical intervention in April 1994.  As part of that evaluation, a CT scan was obtained February 10, 1994.  These images extend to, and most likely included the skull base.  They are contiguous axial CT images of the neck obtained in addition to coronal CT images through the styloid bone.  Given the location of the styloid bone, it would be unusual that images of the base of the skull and middle cranial fossa would not be captured.  The fact that no mention of a lesion is noted on all forwarded reports would lead me to believe that no lesion was present at that time.

Issue # 3 - Rate & Progression

Although schwannomas are slow growing lesions, the time frame of 36 years makes it somewhat extreme and highly unlikely that the lesion was present from age 16 to operation.

The neurosurgeon acknowledged that the paresis lateral rectus in the right eye and the schwannoma were physiologically related under normal conditions, but that in this case, she did not find that there was a relationship for the reasons described above.

The Board finds that the November 2011 medical opinion is the most probative evidence as to whether the schwannoma of the trigeminal nerve existed while the Veteran was in service, whether it preexisted service or had its onset in service.  The examiner clearly reviewed the evidence of record, and she provided an opinion based upon medical principles and evidence in the claims file.  The Board finds that this opinion outweighs Dr. Burns's opinion, as Dr. Burns did not provide much more than a conclusory statement as to the possibility that the schwannoma existed in service and would have been found had it been investigated.  

Here, the VA neurosurgeon explained that the imaging the Veteran underwent in connection with the diagnosis of Eagle's syndrome would have revealed the schwannoma, if it had existed at that time.  This imaging occurred in 1994, which was the year the Veteran was discharged from service.  Thus, this is evidence against a finding that the schwannoma existed while the Veteran was in service.  The VA neurosurgeon noted that these two diagnoses are physiologically related but that she found they were not in this instance due to the failure to find the schwannoma in 1994 and also the 36-year time period, which she said made it "highly unlikely that the lesion was present from age 16."  The Board finds that the preponderance of the evidence is against the claim based on direct service connection.

Additionally, there is no competent evidence that the schwannoma was manifested to a compensable degree within one year following service discharge to establish service connection on a presumptive basis.  When the Veteran was seen in 2001 with complaints of neck pain (which was when the CT scan revealed the meningioma), he reported that he had developed pain approximately one year prior, which would be in 2000, which is approximately six years following service discharge.  Thus, this does not establish a basis to find that the meningioma manifested within the first post-service year.

The Board notes that there are two concerns with the November 2011 medical opinion.  First, the neurosurgeon wrote that some of the records indicated that the Veteran was treated surgically for the paresis of the right eye, which is a true statement.  See July 5, 2001, private medical record from the University of Florida ("In high school he was diagnosed with a right 6th nerve paresis and was treated with surgery.").  The Veteran has stated that no such surgical treatment was done (other than a lumbar puncture).  Even if this fact is not true, the Board does not find that it lessened the probative value of the medical opinion.  One, the examiner noted that the surgical records would be relevant in understanding the etiology of the paresis.  She made no statement that such records would be relevant or helpful in determining whether there was a relationship between the schwannoma of the trigeminal nerve and the paresis of the right eye.  Thus, even if the examiner misunderstood the facts, the Board does not find that it impacted the medical opinion.

The other concern is that the actual CT scans that were done at the time the Veteran had the surgery for Eagle's syndrome are not in the claims file.  However, the Board finds that this also does not lessen the probative value of the medical opinion because the examiner provided a reasonable explanation for concluding that the lesion would have been found had it existed at that time.  For example, she noted that the styloid bone's location was conducive to the scan including the base of the skull and it "would be unusual that images of the base of the skull and middle cranial fossa would not be captured."  She also found that had the lesion existed at that time, it would have shown up on the CT images at time.  This Board finds that her conclusions are based upon her medical expertise.  Further, her finding that the meningioma did not exist in service was not based solely on this fact, but also that it was "highly unlikely" the schwannoma had existed for that long, which was based on how long it takes for a schwannoma to develop.

To conclude, the Board finds that the preponderance of the evidence is against a finding that the meningioma or schwannoma of the trigeminal nerve had its onset prior to service, was aggravated during service, or was manifest to a degree of 10 percent or more within one year following service discharge.  The most probative evidence in the claims file establishes a basis to find that it is not related to the Veteran's service.  The Board has considered the Veteran's lay statements that he felt the meningioma existed prior to service, which continued to cause him double vision throughout his service.  The service treatment records support his allegation that he had double vision in service.  However, the Veteran is not competent to state that the cause of his double vision was the meningioma, as that requires medical expertise.

In summary, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for meningioma, status post craniectomy, or schwannoma of the trigeminal nerve.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See Gilbert, 1 Vet. App. at 53.

Cervical spine disability

For background purposes, in December 1979, the Veteran complained of a stiff neck from a parachute jump on the day before.  The examiner noted that the Veteran had tender cervical muscles.  An x-ray was taken at that time and showed no fracture, but showed the reversal of the normal lordotic curvature of the cervical spine.  The assessment was cervical strain.

The Veteran alleges that service connection for a cervical spine disability is warranted because during his 23+ years of service, he underwent arduous physical training, such as parachute jumps, mountain climbing, and rappelling.  See January 2006 statement.  He states that repeatedly jumping out of an airplane can cause premature degenerative arthritis due to recurring trauma.  He describes several instances when he jumped out of a plane and "slam the back of my head on the ground."  The Veteran describes having continuous stiffness, limited mobility, and constant cracking, snapping, and pain in his neck.

At the March 2011 Board hearing, the Veteran testified that he was on parachute duty for approximately 14 years and that he sustained several injuries to his neck, which were recorded in his records.  He stated that most people on parachute duty would suffer some kind of disorder as a result of the jumps.  The Veteran testified that he had been diagnosed with a minor compression of the cervical spine in service and that he was put on temporary duty.  The undersigned asked the Veteran when he first sought treatment for his cervical spine, and he said it was "on a continual basis."  

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the grant of service connection for a cervical spine disability.  The reasons follow.

First, the Board notes that it finds the Veteran's January 2006 statement and any other statement of multiple injuries as he has described to be of limited probative value.  In the January 2006 statement, he alleged multiple instances of "slam[ming]" the back of his head while doing parachute jumps.  However, the Veteran completed multiple Reports of Medical History throughout his service, and each time, he specifically denied ever having or having then a "head injury."  See September 1975, February 1978, June 1981, and July 1994 Reports of Medical History.  These cover a period of almost 20 years.  The Board accords these denials of a head injury high probative value because they were made contemporaneously with the Veteran's service, and he attested to the truth of such statements.  See certification above signature.  Additionally, he made these statements prior to filing a claim for service connection for a cervical spine disability.  The Board has no reason to question the accuracy of these reports by the Veteran.  The reason the Board has italicized these words is the Veteran has alleged that treatment he received for neck pain may not have been documented.  However, he cannot make that allegation when he provided his own medical history that did not include complaints of neck pain.  Thus, any allegation that he sustained multiple head injuries that caused neck pain in service is rejected as not credible.  See Kahana v. Shinseki, 24 Vet. App. 428, 438-441 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, as opposed to cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board, as fact finder, to draw a reasonable inference).  

The Veteran does not appear to be arguing chronic neck pain during service but rather that the physical training he did, which included multiple parachute jumps, has caused the subsequent development of the cervical spine disability.  To the extent that one would read his statements as alleging chronic neck pain in service, the Board finds such statements not credible.  The Veteran definitely reported neck pain one time in 1979.  However, between 1979 and 1994, the Veteran did not report neck pain again.  The Veteran was seen during service for multiple complaints, such as a sore throat; coughing; upper respiratory infection; hemorrhoids; influenza; bronchitis; cyst on left forearm; sunburn; gout; varicocele; right buttock injury; pain in the left shoulder, right great toe, right ankle, right heel, and low back; sinus pain; laceration to the finger; being struck by a racquet ball racquet; stuffiness in chest; scrotal pain; ear pain; gastrointestinal symptoms; lipoma on the back; vasectomy, and other complaints.  In other words, the Veteran is not one who holds back on reporting symptoms that he is experiencing that are negatively impacting him.  The Board finds as fact that VA has all the Veteran's service treatment records.  It also finds that had the Veteran been experiencing chronic neck pain in service, it would have been documented in the service treatment records or the Veteran himself would have reported it in documents he completed in service.  See Kahana, supra.

For example, in the July 1994 Report of Medical History completed by the Veteran at that time, when asked about his health, he wrote, "Good Health with periodic lower back pain."  See item # 8.  The Veteran also wrote in response to inability to perform certain motions or assume certain positions, "Bending and standing up straight (lower back)."  See item #s 15.B. & C.  When asked if he had ever had an illness or injury other than those already noted, the Veteran wrote, "Lower back injury/pain periodically over last 15 years."  He noted he was also treated for gout.  See item #s 20 & 21.  Thus, in this one document, the Veteran noted low back pain three times.  The service treatment records are full of multiple complaints involving low back pain (and treatment of gout), and thus his statement at service discharge was entirely consistent with the service treatment records.  To reiterate, the Board finds as fact that had the Veteran had chronic neck pain during service, he would have documented it in the Report of Medical History that he completed at service discharge, like he documented the chronic low back pain he was experiencing.  See Kahana, supra.  

As a result of this finding, the Board accords lessened probative value to the buddy statements the Veteran submitted.  The individuals state that the Veteran reported neck pain throughout service.  The Board believes that the Veteran had neck pain in 1979, but finds that he did not have chronic neck pain between then and service discharge.  Thus, to the extent that the individuals report chronic neck pain throughout service, their statements are rejected as not credible for the reasons described above.  Additionally, their statements are inconsistent with the Veteran's own report of medical history, and the Board accords the Veteran's own report of medical history more probative value, as he would be in the best position to report his past pain areas.

Chronic pain was also not shown following service discharge.  The post service treatment records show complaints involving the low back, the right and left ankles, the left shoulder, the left hip, and other complaints.  When the Veteran was examined in April 1995 in connection with his original claims for service connection (which did not include a cervical spine disability), the examiner noted that the neck was "unremarkable."  See VA examination report.  In July 1999, the VA examiner noted that, "Examination of the cervical spine was normal range of motion."  The Veteran made no complaint at that time of chronic neck pain, which was five years following service discharge.  The Board finds that this is further evidence of a lack of continuity of symptomatology following the 1979 in-service complaint of neck pain.

When the Veteran was treated for cervical spine pain in 2001, he attributed the onset of the pain (which he described as intermittent) as being one year prior, thus, 2000, but that it had been constant as of the last six weeks.  Thus, the Veteran attributed the onset of his pain to a period that is six years following service discharge.  This is evidence against a chronic cervical spine disability following service discharge.  

The first showing of degenerative arthritis was in 2001, which the Board finds is evidence against a finding that arthritis had its onset within one year following service discharge.  Again, examination of the neck in 1995, and particularly 1999, was unremarkable and revealed normal range of motion, respectively.  This supports the Board's finding that arthritis was not manifested to a compensable degree within one year following service discharge.

VA has obtained a medical opinion.  In the May 2008 VA examination report, following examination of the Veteran and the claims file, the examiner found that he could not offer an opinion as to whether the current cervical spine disability had its onset in service because "such knowledge is not available in the medical literature, and any opinion would be speculation."  He explained that he was unable to make a direct connection for the following reasons.  There was no documentation of treatment within 12 months of leaving the service.  He noted that the first showing of neck pain was in 2001.  He also noted that the Veteran did not report neck pain in 1981 and at service discharge.  The Board accords this medical opinion high probative value, as the examiner is basing it on history the Board has found to be credible.  For example, the Board finds as fact that the Veteran did not receive treatment for his neck following the 1979 complaint until the 2001 complaint for the reasons described above.  The Board does not make this finding based solely on the lack of treatment, but rather the fact that the Veteran was treated for multiple complaints of low back pain, and yet failed to report a complaint of neck pain.  See Kahana, 24 Vet. App. at 438-441.  

There is no competent evidence to refute this medical opinion.  While the Veteran alleges there is a connection between the cervical spine disability and service, he does not have the medical expertise to provide an opinion regarding etiology of arthritis or degenerative disc disease.  As stated above, any allegation by the Veteran of continuity of symptomatology is rejected as not credible based on a longitudinal review of all the other records on file.  Thus, his lay assertions are not competent or credible or sufficient to establish a nexus to service.

In summary, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a cervical spine disability, to include degenerative joint disease and degenerative disc disease.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to service connection for meningioma, status post craniectomy to include schwannoma of the trigeminal nerve is denied.

Entitlement to service connection for a cervical spine disability to include degenerative disc disease is denied.



___________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


